Case 19-23497      Doc 7     Filed 05/15/19       Entered 05/15/19 16:27:20      Desc Main
                                Document          Page 1 of 3


MORRISON LAW GROUP, P.C.
Theron D. Morrison (10331)
Attorney for Debtor(s)
290 25th Street, Ste 102
Ogden, Utah 84401
Telephone: (801) 392-9324

             IN THE UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF UTAH
________________________________________________________________________

IN RE:                             §
                                   §    CASE NO. 19-23497
Zach Rusk                          §
                                   §    CHAPTER 13
   Debtor(s)                       §
________________________________________________________________________

            NOTICE OF ADEQUATE PROTECTION PAYMENTS
          UNDER 11 U.S.C. § 1326(a) AND OPPORTUNITY TO OBJECT


 The Debtor states as follows:



    2. The Debtor proposes to make Adequate Protection Payments, pursuant to §

         1326(a)(1)(C) accruing with the initial plan payment which is due no later than

         the originally scheduled meeting of creditors under § 341 and continuing to

         accrue on the first day of each month thereafter, to the holders of the allowed

         secured claims in the amounts specified below:

         Secured Creditor        Description of       Monthly Adequate        Number of Months to
                                 Collateral           Protection Payment      Pay Adequate
                                                      Amount                  Protection
         Security Service        2014 Subaru Forester $85.00                  6 Months
         Federal Credit Union
Case 19-23497    Doc 7     Filed 05/15/19       Entered 05/15/19 16:27:20      Desc Main
                              Document          Page 2 of 3


    3. The monthly plan payments proposed by the Debtor(s) shall include the

       amount necessary to pay all Adequate Protection Payments and the amount

       necessary to pay the Trustee’s statutory fee.

    4. Upon completion of the Adequate Protection Payment period designated

       herein for each listed secured creditor, the Equal Monthly Plan Payment

       identified in each Part of the Plan shall be the monthly payment and shall

       accrue on the first day of each month.

    5. This Notice shall govern Adequate Protection Payments to each listed

       secured creditor unless subsequent Notice is filed by Debtor or otherwise

       ordered by the Court.

    6. Objections, if any, to the proposed Adequate Protection Payments shall be filed

       as objections to confirmation of the Plan. Objections must be filed and served

       no later than 7 days before the date set for the hearing on confirmation of the

       Plan.

      Dated this: May 15, 2019
                                                            /s/ Theron D. Morrison
                                                           Theron D. Morrison
                                                           Attorney for Debtors
Case 19-23497       Doc 7   Filed 05/15/19   Entered 05/15/19 16:27:20    Desc Main
                               Document      Page 3 of 3



                            CERTIFICATE OF MAILING


I hereby certify that a copy of the above document was provided via ECF and U.S. Mail

to the following:

       Lon K Jenkins, Chapter 13 Trustee

       US Trustee (ECF)

       Zach Rusk
       1010 N 100 W
       Newton, UT 84327


CreditorsImpacted- LIST SEPERATELY
       DATED May 15, 2019.

                                                  /s/ Theron D. Morrison
                                                        Theron D. Morrison
                                                        Attorney for Debtors
